DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
1. Claim 1-3 has been amended; support for these claims can be found in [0012], [0013], [0014], [0028], [0030], [0031].
2. Claims 1-8 are currently pending

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3. Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kadota et al (JP 2015125949 A using the Espacenet English machine translation provided).
Regarding claim 1, Kadota discloses an electrolyte for a rechargeable lithium battery, comprising a non-aqueous organic solvent (propylene carbonate, ethylene carbonate, [0005]), a lithium salt (                        
                            
                                
                                    L
                                    i
                                    P
                                    F
                                
                                
                                    6
                                
                            
                        
                    , [0005]), and an additive (“the electrolytic solution contains at least…the compounds represented by the chemical formula… (2)”, Kadota’s Chemical Formula (2) shown on the next page, [0009]). Kadota discloses the additive comprises a compound represented by:

    PNG
    media_image1.png
    116
    360
    media_image1.png
    Greyscale

Kadota Chemical Formula (2)
Kadota further discloses R8 and R9 represent alkyl groups have 1 to 4 carbons (Table 1 at [0071], [0011]).
Therefore, Kadota discloses wherein, in Chemical Formula 1 (Kadota’s Chemical Formula (2)), the R1 and R2 are independently a substituted or unsubstituted C1 to C10 alkyl group and wherein R3 and R4 are independently a substituted or unsubstituted C1 to C10 alkyl group.

Regarding claim 2, Kadota discloses all of the limitations of claim 1 as set forth above. Kadota discloses wherein, in Chemical Formula 1 (Kadota’s Chemical Formula (2)), the R1 and R2 are independently a substituted or unsubstituted C1 to C6 alkyl group, and wherein R3 and R4 are independently a substituted or unsubstituted C1 to C6 alkyl group.

Regarding claim 3, Kadota discloses all of the limitations of claim 1 as set forth above. Kadota discloses wherein, in Chemical Formula 1 (Kadota’s Chemical Formula (2)), the R1 and R2 are independently a C1 to C4 alkyl group which is substituted or unsubstituted with a halogen, and wherein R3 and R4 are independently a C1 to C4 alkyl group which is substituted or unsubstituted with a halogen.

claim 4, Kadota discloses all of the limitations of claim 1 as set forth above. Kadota further discloses wherein the compound represented by Chemical Formula 1 (Kadota’s Chemical Formula (2)) is included in an amount of 0.05 wt% to 3 wt% based on a total weight of the electrolyte for a rechargeable lithium battery (Table 1 at [0071], Example 11, Example 12, Example 13, [0069])

Regarding claim 5, Kadota discloses all of the limitations of claim 1 as set forth above. Kadota further discloses wherein the compound represented by Chemical Formula 1 (Kadota’s Chemical Formula (2)) is included in an amount of 0.1 wt% to 2 wt% based on a total weight of the electrolyte for a rechargeable lithium battery (Table 1 at [0071], Example 12 (0.1%), Example 13 (1%), [0069]).

Regarding claim 8, Kadota discloses all of the limitations of claim 1 as set forth above. Kadota further discloses a rechargeable lithium battery (100 in Fig. 1 for example), comprising a positive electrode (10 in Fig. 1 for example), a negative electrode facing the positive electrode (20 in Fig. 1 for example), and the electrolyte for a rechargeable lithium battery of claim 1 between the positive electrode and the negative electrode ([0004], [0020]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kadota et al (JP 2015125949 A using the Espacenet English machine translation provided) in view of Kim et al (US 2008/0226977 A1).
Regarding claim 6, Kadota discloses all of the limitations of claim 1 as set forth above. Kadota discloses an electrolyte for a rechargeable lithium battery, comprising a non-aqueous organic solvent, a lithium salt, and an additive, wherein the additive comprises a compound represented by Chemical Formula 1 (Kadota’s Chemical Formula (2)). However, Kadota does not disclose wherein the additive further comprises at least one additional additive of vinylethylene carbonate (VEC), fluoroethylene carbonate (FEC), propenesultone (PST), propanesultone (PS), lithiumtetrafluoroborate (LiBF4), lithium bis(oxalato)borate (LiBOB), succinonitrile (SN), lithium difluorophosphate (LiPO2F2), 2-fluoro biphenyl (2- FBP), and a combination thereof.
Kim teaches an electrolyte for the lithium rechargeable battery includes a non-aqueous organic solvent, lithium salts, vinylethylene carbonate (VEC) and fluoroethylene carbonate (FEC, Abstract). Kim teaches that with this electrolyte, battery life can be improved, and the storing property at a high temperature can be improved (Abstract). Kim teaches that the lithium rechargeable battery using the electrolyte, to which both fluoroethylene carbonate and vinylethylene carbonate are added, showed that it has more excellent capacity than that of the lithium rechargeable battery using the electrolyte, to which fluoroethylene carbonate or vinylethylene carbonate respectively was added ([0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Kim within the electrolyte of Kadota and provided the additive further comprising at least one additional 

Regarding claim 7, modified Kadota discloses all of the limitations of claim 6 as set forth above. Kadota discloses an electrolyte for a rechargeable lithium battery, comprising a non-aqueous organic solvent, a lithium salt, and an additive, wherein the additive comprises a compound represented by Chemical Formula 1 (Kadota’s Chemical Formula (2)), and wherein the additive further comprises at least one additional additive of a combination of vinylethylene carbonate (VEC) and fluoroethylene carbonate (FEC). However modified Kadota does not teach wherein the additional additive is included in an amount of 0.1 wt% to 10 wt% based on a total weight of the electrolyte for a rechargeable lithium battery.
Kim teaches when 0.1 to 10 weight % of fluoroethylene carbonate, and 0.1 to 3 weight % of vinylethylene carbonate are added, the discharge capacity of the battery improved, and an increasing rate of the battery thickness according to the increased internal pressure in the battery was reduced.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Kim within the electrolyte of modified Kadota and provided an amount of the additional additive included within the total weight of the electrolyte within the claimed range. This modification would .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection, in light of the amendment to the claim, does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.G.B./Examiner, Art Unit 1729                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727